Citation Nr: 0429069	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  02-04 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for service-connected back pain and radicular leg pain.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from May 1972 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Boston, Massachusetts, which denied the above 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellate review of the veteran's claim at this time would be 
premature.  In his substantive appeal dated in May 2002, he 
indicated that he wished to have a Board hearing before a 
Veterans Law Judge at the RO.   

By letter dated in August 2004, the RO attempted to notify 
the veteran that a date had been scheduled for his requested 
hearing, specifically on September 20, 2004.  However, the 
notice was apparently returned to the RO by the United States 
Postal Service as "attempted not known."

In September 2004, the veteran failed to appear at the 
scheduled hearing before the undersigned Veterans Law Judge.  
In a letter dated in October 2004, his representative 
indicated that the veteran did not appear for his scheduled 
hearing because he moved and did not receive the notice that 
had been sent him by mail.  He provided the veteran's current 
mailing address and requested that his hearing be 
rescheduled.  

Therefore, in order to afford the veteran due process, this 
case must be remanded to the RO for an appropriate hearing to 
be scheduled.

Accordingly, the appeal is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge sitting at the 
RO, in accordance with applicable law.  
The Board notes that the veteran has 
reported a current mailing address in 
North Carolina.  See Statement from 
representative, dated October 12, 2004.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



